16. Law applicable to contractual obligations (Rome I) (vote)
- Report: Cristian Dumitrescu
- Before the vote on Article 5, Amendment 77
rapporteur. - (FR) Mr President, I had already asked for the floor, but you called Mrs McCarthy instead, which I quite understand, since it should be ladies first.
Having said that, we are taking a vote, and I would ask you to start with Article 5 and Amendment 77.
I propose that we should reject the GUE Group's amendment so that we can vote on a package from the compromise we reached with all the other political groups. In this way, thanks to the Council's and Commission's decision, we can hope to have approval at first reading. Thank you.
That is absolutely fine, Mr Dimitrescu, since that is exactly what I was going to suggest.